            Case 5:19-cv-06165-EJD Document 23 Filed 05/18/20 Page 1 of 1




1    CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
2    Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
3    8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
4    (858) 375-7385
     (888) 422-5191 fax
5    amandas@potterhandy.com
6    Attorneys for Plaintiff, SCOTT JOHNSON
7                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
8
9    SCOTT JOHNSON,                                )   Case No.: 5:19-CV-06165-EJD
                                                   )
10            Plaintiff,                           )   NOTICE OF SETTLEMENT AND
                                                   )   REQUEST TO VACATE ALL
11     v.                                          )   CURRENTLY SET DATES
     DON T. ARITA, in individual and               )
12                                                 )
     representative capacity as trustee of the     )
13   Arita Family 1987 Trust;
     AIKO P. ARITA, in individual and              )
     representative capacity as trustee of the     )
14   Arita Family 1987 Trust;                      )
     CENTRAL COAST HARDWARE, INC., a
15   California Corporation; and Does 1-10,
16            Defendants.
17
18           The plaintiff hereby notifies the court that a global settlement has been reached in
19   the above-captioned case and the parties would like to avoid any additional expense,
20   and to further the interests of judicial economy.
21           The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
22   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
23   parties will be filed within 60 days.
24   Dated: May 18, 2020               CENTER FOR DISABILITY ACCESS
25
26                                     By: /s/ Amanda Lockhart Seabock
                                             Amanda Lockhart Seabock
27                                           Attorneys for Plaintiff
28


     Notice of Settlement            -1-               5:19-CV-06165-EJD
